7 F.3d 225
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Freddie ROBINSON, Plaintiff-Appellant,v.STATE of North Carolina, Defendant-Appellee.
No. 93-6449.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 10, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (MISC-93-32-5-F)
Freddie Robinson, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Freddie Robinson appeals from the district court's order denying his petition for removal of a pending state criminal action to federal court and denying his Motion for Reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Robinson v. North Carolina, No. MISC-93-32-5-F (E.D.N.C. Mar. 15, 1993;  Mar. 26, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Robinson's pending motions for a stay of the state criminal judgment and for bail